Citation Nr: 0610857	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  03-34 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for cholecystectomy 
with hiatal hernia, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. E. Smith, Counsel

INTRODUCTION

The veteran had active military service from October 1974 to 
October 1977 and from March 1979 to March 1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina 
Regional Office (RO), which denied the veteran entitlement to 
an increased evaluation for her service-connected 
cholecystectomy with hiatal hernia.

In March 2005 the veteran appeared at the RO and offered 
testimony in support of her claim before the undersigned.  A 
transcript of the veteran's testimony has been associated 
with her claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The appellant contends that her service-connected 
cholecystectomy with hiatal hernia is more disabling than 
currently evaluated.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  On remand, a 
letter explaining this should be issued to the appellant.

The veteran testified at her hearing in March 2005 that she 
had received recent evaluation and treatment for her hiatal 
hernia at a VA outpatient treatment facility.  Medical 
records related to this and any subsequent treatment for her 
hiatal hernia should be obtained and associated with her 
claims file.  She also has not been examined by VA for her 
service-connected hiatal hernia since November 2002.  
Testimony elicited from the veteran reflects that medication 
for her service-connected hiatal hernia has been recently 
increased, suggesting that her condition has worsened since 
her November 2002 examination.  As such, the Board finds that 
a contemporaneous VA examination is warranted. 

Additionally, the veteran testified that she has been 
receiving ongoing private medical treatment for her hiatal 
hernia from Dr. D.A., at the Gateway Family Practice Center.  
Medical records pertaining to evaluation and treatment 
rendered to her by this physician and compiled between 
February 2001 and May 2001 have been obtained by the RO and 
associated with her claims file.  However subsequent 
treatment records pertinent to the issue on appeal should 
also be obtained and associated with her claims file.  

Lastly, the Board notes that the veteran also testified that 
her service-connected hiatal hernia has caused periods of 
absence from her employment.  The U.S. Court of Appeals for 
Veterans Claims has held that, where a veteran has testified 
that a service-connected disability has cost lost time from 
work, VA must attempt to obtain employment records in 
verifying the veteran's contentions or, at a minimum, advise 
the veteran of the importance of the records to the claim, 
and inform the veteran that he or she has the ultimate 
responsibility for obtaining and submitting such records.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  Please send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating, and an 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should contact the veteran and 
request that she identify all VA and non-
VA providers who possess records, not 
already associated with the claims file 
pertaining to treatment or evaluation of 
her since January 2001 for complaints 
referable to her hiatal hernia.  

a) After securing any necessary 
release required, the RO should 
obtain all identified records to 
include the records of treatment 
provided to the veteran by Dr. D.A. 
at the Gateway Family Practice 
Center, Suite 330, 114 Gateway Corp. 
Blvd., Columbia, South Carolina, 
29203, for the period from May 2002 
to the present.  

b) The RO should also obtain all VA 
medical records regarding the 
veteran's treatment for a hiatal 
hernia for the period from December 
2004 to the present.

2.  The veteran should be advised that 
employment records that corroborate lost 
time or sick leave due to a 
service-connected disorder are relevant 
to her current claim and that the 
ultimate responsibility for furnishing 
such evidence rest on the claimant.  In 
the event her employer had made 
allowances for her service-connected 
disability, documentation of it should 
also be submitted into the record.  See 
38 C.F.R. § 3.159(c) (2000) and 
Spurgeon v. Brown, 10 Vet. App. 194, 197 
(1997).  

3. The RO should arrange for the veteran 
to undergo a VA gastrointestinal 
examination to obtain information as to 
the current severity of the hiatal 
hernia. The entire claims files must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions. All 
indicated diagnostic tests and studies 
should be accomplished, and all clinical 
findings should be set forth in detail. 

The examiner should specifically indicate 

(a) whether the veteran experiences 
symptoms of persistently recurrent 
epigastric distress with dysphagia, 
pyrosis, and regurgitation, 
accompanied by substernal or arm or 
shoulder pain, productive of 
considerable impairment of health; 
and 

(b) pain, vomiting, material weight 
loss and hematemesis or melena with 
moderate anemia; or other symptom 
combinations productive of severe 
impairment of health.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures. See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



